Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131905(59)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  STELLA SIDUN,
            Plaintiff-Appellant,
                                                                    SC: 131905
  v                                                                 COA: 264581
                                                                    Court of Claims: 04-000240-MT
  WAYNE COUNTY TREASURER,
          Defendant-Appellee.

  ______________________________

         On order of the Chief Justice, the motion by defendant-appellee for extension of
  the time for filing its brief on appeal is considered and it is GRANTED. The motion for
  temporary admission of Deepak Gupta is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2008                    _________________________________________
                                                                               Clerk